DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 2-6) in the reply filed on 1/20/21 is acknowledged.
Claims 29-48, 36 and 42-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in the People’s Republic of China, CN 201610374171.X on 5/31/16 and CN 201610655834.5 on 8/11/2016. It is noted, however, that applicant has not filed a certified copy of these applications as required by 37 CFR 1.55.
Because the subject matter of elected claims 35 and 37-41 is not supported in the foreign priority documents, CN 201610374171.X, CN 201610526471.5, and CN 201610655834.5, they are entitled to the effective filing date of PCT/CN2016/112226, 12/27/16.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the water processing  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig. 9, lower occurrence of ref. “321” should be replaced with “316” to designate the side support.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 41 is objected to because of the following informalities:  in claim 41, “the” should be inserted before “following” in line 2 and the abbreviation “EDTA” in line 5 . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the control cabinet" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the plurality of cultivation ranks" in line 2 and “the collected nutrient solution” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dai (CN 202907577, machine translation attached).
For claim 35, Dai discloses a high-pressure water mist ecological cultivation system, wherein the high-pressure water mist ecological cultivation system comprises: a water processing device 2, a nutrient solution supply system assembly 3-7, a cultivation rank assembly 11 (Fig. 1), and a nutrient solution back-flow system assembly 8-10, wherein the nutrient solution supply system assembly pressurizes a nutrient solution (via high pressure water pump 4; Fig. 2; paras 0018 and 0021 of machine translation) and then delivers the nutrient solution to the cultivation rank assembly (via nozzle tube 7; Fig. 1; paras 0018 and 0021 of machine translation), the cultivation rank assembly plants and cultivates a crop seedling (Fig. 1; paras 0007 and 0020 of machine translation), and the nutrient solution back-flow system assembly recovers the nutrient solution that is not absorbed by the crop seedling for recycled use (paras 0009, 0019 and 0022 of machine translation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN 202907577, machine translation attached) in view of Jing (CN 105230448, machine translation attached).
For claim 37, Dai teaches wherein the nutrient solution supply system assembly is provided therein with a filter 3.
Dai is silent about one exit of the filter is provided with a pressure controller, the pressure controller is used for checking the filter and feeding back a clogging signal to the control cabinet, upon receiving the clogging signal by the control cabinet, a corresponding alarm on the control cabinet gives an alert, such that maintenance is timely carried out in response to the alert.
Jing teaches an ecological cultivation system wherein one exit of the filter (A,B) is provided with a pressure controller (PT-01, PT-02) (pg. 3, ln 2-5 of machine translation; claim 4), the pressure controller is used for checking the filter and feeding back a clogging signal to the control cabinet (PLC control box; pg. 3, last four lines – pg. 4, ln 5), upon receiving the clogging signal by the control cabinet, a corresponding alarm on the control cabinet gives an alert, such that maintenance is timely carried out in .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN 202907577, machine translation attached) in view of Butler et al. (US 2015/0282444).
For claim 38, Dai teaches a solution outlet (exit of ref. 4 in Fig. 2) of a high-pressure pump set 4 of the nutrient solution supply system assembly 3-7.
Dai is silent about wherein the solution outlet of the high-pressure pump set of the nutrient solution supply system assembly is provided with an overflow valve, the overflow valve is used for unloading of the system and control of a pressure of the system, so as to ensure stability of pressure during operation of the system and achieve safety protection of the high-pressure pump set, and one overflow opening of the overflow valve is connected to the nutrient solution storage tank via a second duct, so as to form a loop.
.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN 202907577, machine translation attached) in view of Fogg et al. (US 4163342).
For claim 39, Dai teaches a back-flow main duct (return pipe/conduit in para 0009, 0019 and 0022).
Dai is silent about wherein a bottom of each of the plurality of cultivation ranks of the cultivation rank assembly is provided with nutrient solution collection openings, the nutrient solution collection openings are respectively provided with corresponding nutrient solution back-flow ducts, each of the nutrient solution back-flow ducts is connected to the back-flow main duct, and the collected nutrient solution flows back to a nutrient solution back-flow tank of the nutrient solution back-flow system assembly for recycled use.
Fogg et al. teach an ecological cultivation system wherein a bottom of each of the plurality of cultivation ranks of the cultivation rank assembly (Figs. 1 and 4) is provided with nutrient solution collection openings (a bottom of each of refs. 63,65 have an opening (see Fig. 5 and col 11, ln 29-36), thus, a bottom of each cultivation rank (one shown in Fig. 4) is provided with a plurality of nutrient solution collection openings), the nutrient solution collection openings are respectively provided with corresponding nutrient solution back-flow ducts 83,77, each of the nutrient solution back-flow ducts is connected to a back-flow main duct 79, and the collected nutrient solution flows back to a nutrient solution back-flow tank 95 of the nutrient solution back-flow system assembly (Figs. 1, 4 and 6; col 11, ln 6-36) for recycled use (note this is an intended use limitation, and the nutrient solution in ref. 95 is capable of being recycled; col 11, ln 60-col 12, ln 3) in order to properly drain all liquid not absorbed by the plant roots and . 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN 202907577, machine translation attached) in view of Kim (KR 20080098945, machine translation attached).
For claim 40, Dai teaches the nutrient solution is pressurized, filtered, disinfected and sterilized via a supplement solution filter 8 and an UV disinfector 9, and then delivered via a main delivery duct (arrow from ref. 9 to ref. 1 in Fig. 2) to a nutrient solution storage tank 1 of the nutrient solution supply system assembly for recycled use (Fig. 2).
Dai is silent about wherein a nutrient solution back-flow tank of the nutrient solution back-flow system assembly is provided with a liquid level switch, when a liquid level of the nutrient solution back-flow tank rises to a predetermined height, a nutrient solution back-flow pump is initiated, the nutrient solution that is pressurized, filtered, 
Kim teaches an ecological cultivation system wherein a nutrient solution back-flow tank 17 of the nutrient solution back-flow system assembly 3-6 is provided with a liquid level switch 18 (Fig. 2; pg. 4, 15th paragraph of machine translation), when a liquid level of the nutrient solution back-flow tank rises to a predetermined height, a nutrient solution back-flow pump 22 is initiated (pg. 6, 4th full paragraph), the nutrient solution inside the nutrient solution back-flow tank is pressurized (via pump 22),  disinfected and sterilized via a disinfector 20, and then delivered via a main delivery duct (arrow in Fig. 2 from ref. 5 to ref. 2) to a nutrient solution storage tank 9 of the nutrient solution supply system assembly 2 for recycled use (Fig. 2) in order to monitor when the liquid level reaches a predetermined level (pg. 6, 4th full paragraph) as well as to provide a buffer tank (pg. 6, 7th full paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dai to include a nutrient solution back-flow tank of the nutrient solution back-flow system assembly is provided with a liquid level switch, when a liquid level of the nutrient solution back-flow tank rises to a predetermined height, a nutrient solution back-flow pump is initiated, the nutrient solution inside the nutrient solution back-flow tank is pressurized, disinfected and sterilized via a disinfector, and then delivered via a main delivery duct to a nutrient solution storage tank of the nutrient solution supply system assembly for recycled use as taught by Kim in order to monitor when the liquid level reaches a predetermined level as well as to provide a buffer tank. Please note, because the combination system recirculates nutrient solution, the nutrient .
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN 202907577, machine translation attached) in view of Su (CN 105165323, machine translation attached).
For claim 41, Dai is silent about wherein the nutrient solution is prepared by adding and evenly mixing following components by weight in 100 t of water: 95 kg of calcium nitrate, 81 kg of potassium nitrate, 50 kg of magnesium sulfate, 15.5 kg of ammonium biphosphate, 15-25 kg of ferric sodium EDTA salt, 0.3 kg of boric acid, 0.2 kg of manganese sulfate, 0.022 kg of zinc sulfate, 0.005 kg of copper sulfate and 0.002 kg of sodium molybdate or ammonium molybdate.
Su teaches a nutrient solution is prepared by adding and evenly mixing following components in water: calcium nitrate, potassium nitrate, magnesium sulfate, ammonium biphosphate, ferric sodium EDTA salt, boric acid, manganese sulfate, zinc sulfate, copper sulfate and sodium molybdate or ammonium molybdate (pg. 2, ln 38-44 and pg. 3, ln 2-8 of machine translation teaches the components; please note the step of adding and evenly mixing the components is not pertinent in this instance to the patentability of this product claim because product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps. In re Thorpe, 777 F.2d 695, 227 USPQ 964.  See also MPEP 2113. Here, the components are capable of being added and evenly mixed together in the process of preparing the nutrient solution) in order to greatly improve the yield and quality of the plant (Abstract; 
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nutrient solution of Dai as modified by Su such that the quantity of the components is by weight and as follows: 100 t of water, 95 kg of calcium nitrate, 81 kg of potassium nitrate, 50 kg of magnesium sulfate, 15.5 kg of ammonium biphosphate, 15-25 kg of ferric sodium EDTA salt, 0.3 kg of boric acid, 0.2 kg of manganese sulfate, 0.022 kg of zinc sulfate, 0.005 kg of copper sulfate and 0.002 kg of sodium molybdate or ammonium molybdate in order to improve the taste and nutrition associated with the plants (Su, pg. 3, ln 27-32) as desired by the user, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Murahara (US 8197664), Yao (CN 104472336) and Solano (ES 2350349) each teach a reverse osmosis water processing device.

Fuzhong (CN 101940152) teaches a high-pressure pump set and a nutrient solution back-flow tank 10 with UV sterilizer for recycling of nutrient solution.
Wang (CN 103416292) teaches a back-flow tank 24 and liquid level switch 25.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643